              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 1 of 9




 1   John A. Kawai, SBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: jk@czrlaw.com
     Of Attorneys for Plaintiffs
 5
     Deborah A. Bianco, Pro Hac Vice
 6   14535 Bel-Red Road, #201
     Bellevue, WA 98007
 7   (425) 747-4500
     Email: deb@debbiancolaw.com
 8   Attorney for Plaintiffs Maureen, Pia,
     And Mya
 9
     Carol L. Hepburn, Pro Hac Vice
10   200 First Avenue West, #550
     Seattle, WA 98119
11   Tel: 206) 957-7272
     Fax: (206) 957-7273
12   Email: carol@hepburnlaw.net
     Attorney for Plaintiffs Lily, Sarah,
13   Skylar, Savannah, Sally, Sierra, Violet,
     Amy, Erika, Tori, Jenny, and Jessica
14
                                  UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
16
17   “Amy” et. al.,                             )
                                                )   Case Number: 4:19-CV-02184PJH
18                    Plaintiffs,               )
                                                )   PLAINTIFFS’ NOTICE OF MOTION AND
19          v.                                  )   PLAINTIFFS’ MOTION TO STRIKE
                                                )   SUPPLEMENTAL DECLARATION OF
20                                              )   DEFENDANT FILED SEPTEMBER 25,
     RANDALL STEVEN CURTIS                      )   2020 OR PORTIONS THEREOF
21                                              )
                      Defendant.                )   NOTE ON MOTION CALENDAR:
22                                              )   Date: November 2, 2020
                                                )   Time: 9:00 a.m.
23                                              )   Judge: Honorable Phyllis J. Hamilton
                                                )
24                                              )   Chief United States District Court Judge
                                                )
25                                              )
                                                )
26                                              )
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 1

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 2 of 9




 1                      PLAINTIFF’S NOTICE OF MOTION
       AND MOTION TO STRIKE SUPPLEMENTAL DECLARATION OF DEFENDANT
 2            FILED ON SEPTEMBER 25, 2020 OR PORTIONS THEREOF
 3
            PLEASE TAKE NOTICE that on November 2, 2020, 2020, at 9:00 a.m. or as soon
 4
     thereafter as this matter may be heard,
 5
            Plaintiffs move the Court, pursuant to Local Rules 7-5 and 7-3(d), for an Order Striking
 6
     Defendant’s Supplemental Declaration (Dkt #120) or Portions Thereof (filed of September 25,
 7
     2020 at 5:20 pm) on the grounds that it is irrelevant in its entirety, or that portions of the
 8
     Declaration are hearsay, mere speculation, or contain argument or are untimely.
 9
            This motion is based on this Notice of Motion, the following Memorandum of Points and
10
     Authorities, the complete files and records in this action and any other matters that may properly
11
     come before the Court for its consideration.
12
13
            Dated: September 28, 2020.              CARPENTER, ZUCKERMAN, & ROWLEY
14
                                                    By s/ John A. Kawai
15                                                  John A. Kawai, SBN 260120
                                                    407 Bryant Circle, Suite F
16                                                  Ojai, California 93023
                                                    Phone: 805-272-4001
17                                                  Email: jk@czrlaw.com
18
                                                    CAROL L. HEPBURN, P.S.
19                                                  By /s Carol L. Hepburn
                                                    Carol L. Hepburn , Pro Hac Vice Admitted
20                                                  PO Box 17718
                                                    Seattle, Washington 98127
21                                                  Phone: 206-957-7272
22                                                  Email: carol@hepburnlaw.net

23                                                  DEBORAH A. BIANCO, P.S.
                                                    By /s Deborah A. Bianco
24                                                  Deborah A. Bianco, Pro Hac Vice Admitted
                                                    14535 Bel-Red Road, #201
25                                                  Bellevue, Washington 98007
26
                                                    Attorneys for Plaintiffs
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 2

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 3 of 9




 1                                 TABLE OF CONTENTS
 2              PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
 3          I. INTRODUCTION………………………………………………………………………4
 4          II. BACKGROUND………………..……………………………….…………………….4
 5          III. LEGAL STANDARD…………………………………………..………...….………..5
 6          IV. DISCUSSION………………………………………………………………………5-7
 7          V. CONCLUSION….……………………………………….………………….…………7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 3

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 4 of 9




 1
 2               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
 3                                       I.      INTRODUCTION
 4           The contents of Supplemental Defendant’s Declaration of Ethan A. Balogh, (Dkt. #120)
 5   filed September 25, 2020, is of no relevance to the Plaintiffs’ Motion to Strike Affirmative
 6   Defenses currently pending. Should the court find some relevance in the Declaration,
 7   nevertheless some portions of the Declaration are hearsay and other portions are pure
 8   speculation. Attached hereto at Exhibit 1 is a true and correct copy of the Supplemental
 9   Declaration with the portions to which Plaintiffs make individualized objections highlighted.
10   The Supplemental Declaration is further untimely as to the pending Motion to Strike Affirmative
11   Defenses.

12                                        II.     BACKGROUND
13           Plaintiffs filed their Reply (Dkt. #111) on the Motion to Strike Defendant’s Affirmative
14   Defenses on September 17, 2020. Shortly, thereafter Plaintiffs’ counsel Hepburn was informed
15   by AUSA Julie Garcia, who represented the Government in the underlying criminal matter with
16   regard to restitution, that she had a concern that Plaintiffs’ filing would be read by this court to
17   say that she had violated Plaintiffs’ rights under the Crime Victims Rights Act. Plaintiffs’
18   counsel had no such intent to convey an allegation of improper actions on the part of Ms. Garcia.
19   Plaintiffs’ counsel filed her Supplemental Declaration (Dkt. #112) on September 18, 2020 in
20   order to clarify for the record, should there be any question, that no such allegation was being
21   made.
22           Defendant has now filed at Docket Entry #120 a Supplemental Declaration in support of
23   Defendant’s Response (ECF 108-1) to Motion to Strike Affirmative Defenses challenging the
24   veracity of Plaintiffs’ counsel’s assertions and alleging withholding of emails which should have
25   been produced in discovery. Defendant further alleges that such “withheld” emails are germane
26   to the currently pending Motion to Strike Affirmative Defenses.
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 4

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 5 of 9




 1                                        III. LEGAL STANDARD
 2           “Irrelevant evidence is not admissible.” F.R.E. 402.
 3
             Local Rule 7-5 provides that Affidavits or Declarations must contain only facts, must
 4
     conform to the requirements of Fed. R. Civ. P. 56(e), and avoid argument and conclusions.
 5
             Hearsay is inadmissible. F.R.E. 802.
 6
 7           Local Rule 7-3(d) provides that:

 8           Supplementary Material. Once a reply is filed, no additional memoranda, papers
             or letters may be filed without prior Court approval, except as follows:
 9
             (1) Objection to Reply Evidence. If new evidence has been submitted in the
10
                 reply, the opposing party may file and serve an Objection to Reply Evidence,
11               which may not exceed 5 pages of text, stating its objections to the new
                 evidence, which may not include further argument on the motion. The
12               Objection to Reply Evidence must be filed and served not more than 7 days
                 after the reply was filed. Fed. R. Civ. P. 6(d), which extends deadlines that are
13               tied to service (as opposed to filing), does not apply and thus does not extend
14               this deadline.

15
                                               IV. DISCUSSION
16
17
18           A.      The Declaration Lacks Relevance.

19           Defendant offers the Supplemental Declaration in support of his Response to the

20   Plaintiffs’ Motion to Strike Affirmative Defenses. He now alleges withholding of documents in
21   discovery that he claims are pertinent to the pending issues.
22
             Defendant’s Supplemental Declaration contains nothing of relevance to the issues about
23
     whether the affirmative defenses contained in his Answer to the First Amended Complaint herein
24
     are sufficiently pleaded or legally sufficient. Rather, it is further effort to “stir the pot” and gin
25
26
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 5

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 6 of 9




 1   up discord between counsel for Plaintiffs’ and counsel for the Government in the underlying
 2   criminal matter.
 3
            Defendant is injecting a discovery issue into the pending motion concerning affirmative
 4
     defenses. Defendant has alerted Plaintiffs to his concern that further emails need be produced in
 5
     response to his Request for Production of Documents evidencing communications with third
 6
 7   parties concerning Defendant. Plaintiffs’ counsel are attempting to attend to this inquiry. (See

 8   Decl. of Carol L. Hepburn filed herewith). Arguably, given the Magistrate’s Order of September

 9   8, 2020, Defendant has no right to this information in any event. If there is a discovery concern
10   then the Local Rules give the parties a method for resolving it. Conflating such an issue with the
11
     pending motion through a supplemental post-Reply Declaration is not the way to do this.
12
            Finally, the emails at Exhibit E and letter at Exhibit F were all available to Defendant at
13
     the time of filing his Response to the Motion to Strike Affirmative Defenses (Dkt. #. 107), and
14
15   have no relevance to proper pleading or legal sufficiency.

16          Plaintiffs’ Supplemental Declaration was filed for one reason and one reason only. An

17   attorney practicing before this court felt that a memorandum filed by the Plaintiffs called her
18   conduct into question. The Supplemental Declaration was filed to make clear that such was not
19
     the case. Defendant however views this as an opportunity to inject more argument, and improper
20
     evidence, into the record. The Declaration filed at Dkt. #120 should thus be stricken in whole.
21
            B. Hearsay
22
23          Should the court determine that the Docket #120 Supplemental Declaration of Defendant

24   is not improper as a whole, certain portions of it should nevertheless be stricken as in violation of
25   the Rules of Evidence and Local Rules 7-3(d) and 7-5.
26
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 6

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 7 of 9




 1           At the top of page 2 of the Supplemental Declaration begins to recite what counsel was
 2   allegedly told by AUSA Garcia. It is offered for the truth of the matter asserted. It fails to fit
 3
     within any exception to the hearsay rules. See F.R.E. 803. This portion should be stricken. (See
 4
     Ex. 1 p.2, ll.3-15).
 5
             C. Argument contained in the Supplemental Declaration.
 6
 7           At page 3, lines 3 to 17, the Supplemental Declaration consists of a request that

 8   Plaintiffs’ counsel should produce further emails, a statement purporting to explain what is in the

 9   attached Exhibit 1 and the argument that it is relevant to the pending motion. These are not facts
10   and should be stricken. (See Exhibit 1 p. 3, ll. 3-17).
11
             D. The Supplemental Declaration attempts to place additional, untimely and
12              improper documents into evidence.

13           Exhibit E consists of emails produced to Plaintiffs in discovery weeks ago. Exhibit F to
14   the Supplemental Declaration is a letter of January 24, 2018 sent from Plaintiffs’ counsel to
15
     Defense co-counsel during the underlying criminal case. No reason is offered as to why the
16
     emails and this letter were not available to Defendant to include with his Response to the Motion
17
     to Strike Affirmative Defenses. The offer of both these exhibits is untimely (Local Rule 7-3(d)).
18
19   (See Ex. 1, ¶¶5 and 6).

20           Further, the letter is an offer of compromise of the claims asserted in this civil matter and

21   is offered to disprove the validity of the claims. The letter is therefore inadmissible and should
22
     be stricken pursuant to F.R.E. 408.
23
                                             V. CONCLUSION
24
             For the reasons stated above, Plaintiffs respectfully request that the Court grant this
25
     motion to strike defendant’s supplemental declaration or portions thereof.
26
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 7

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 8 of 9




 1          Dated: September 28, 2020.    CARPENTER, ZUCKERMAN, & ROWLEY
 2                                        By s/ John A. Kawai
                                          John A. Kawai, SBN 260120
 3                                        407 Bryant Circle, Suite F
                                          Ojai, California 93023
 4
                                          Phone: 805-272-4001
 5                                        Email: jk@czrlaw.com

 6                                        CAROL L. HEPBURN, P.S.
 7                                        By /s Carol L. Hepburn
                                          Carol L. Hepburn , Pro Hac Vice
 8
                                          200 First Ave. West, Suite 550
 9                                        Seattle, Washington 98119
                                          Phone: 206-957-7272
10                                        Fax: 206-957-7273
                                          Email: carol@hepburnlaw.net
11                                        Of Attorneys for Plaintiffs Lily, Sarah, Skylar,
12                                        Savannah, Sally, Sierra, Violet, Amy, Erika, Tori,
                                          Jenny, and Jessica
13
                                          DEBORAH A. BIANCO, P.S.
14
                                          By /s Deborah A. Bianco
15                                        Deborah A. Bianco, Pro Hac Vice
16                                        14535 Bel-Red Road, #201
                                          Bellevue, Washington 98007
17                                        Of Attorneys for Plaintiffs Maureen, Pia, and Mya

18
19
20
21
22
23
24
25
26
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 8

     CASE NO.: 4:19-cv-02184-PJH
              Case 4:19-cv-02184-PJH Document 121 Filed 09/28/20 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on September 28, 2020, I caused a copy of the foregoing to be served
 3   upon parties of record via the Court’s ECF system.
 4
 5                                               CARPENTER, ZUCKERMAN, & ROWLEY

 6                                               By s/ John A. Kawai
                                                 John A. Kawai, SBN 260120
 7
                                                 407 Bryant Circle, Suite F
 8                                               Ojai, California 93023
                                                 Phone: 805-272-4001
 9                                               Email: jk@czrlaw.com
10                                               CAROL L. HEPBURN, P.S.
11
                                                 By /s Carol L. Hepburn
12                                               Carol L. Hepburn , Pro Hac Vice
                                                 200 First Ave. West, Suite 550
13                                               Seattle, Washington 98119
                                                 Phone: 206-957-7272
14                                               Fax: 206-957-7273
15                                               Email: carol@hepburnlaw.net
                                                 Of Attorneys for Plaintiffs Lily, Sarah, Skylar,
16                                               Savannah, Sally, Sierra, Violet, Amy, Erika, Tori,
                                                 Jenny, and Jessica
17
                                                 DEBORAH A. BIANCO, PLLC
18
19                                               By /s Deborah A. Bianco
                                                 Deborah A. Bianco, Pro Hac Vice
20                                               14535 Bel-Red Road, #201
                                                 Bellevue, Washington 98007
21                                               Of Attorneys for Plaintiffs Maureen, Pia, and Mya
22
23
24
25
26
27   PLAINTIFFS’ NOTICE OF MOTION AND MOTION
     TO STRIKE SUPPLEMENTAL DECLARATION OF
28   DEFENDANT FILED SEPTEMBER 25, 2020
     OR PORTIONS THEREOF - 9

     CASE NO.: 4:19-cv-02184-PJH
